Citation Nr: 0707532	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  06-26 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Konya, Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to 
October 1945.  He died in April 2004.  The appellant is 
his widow.  

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a November 2005 rating decision of the RO in 
Newark, New Jersey.

In January 2007, to support her claim, the appellant 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board.  During the hearing, 
she submitted additional evidence and waived her right to 
have it initially considered by the RO.  38 C.F.R. §§ 20.800, 
20.1304(c) (2006).

In February 2007, the Board granted the veteran's motion to 
advance her case on its docket.  See 38 U.S.C.A. § 7107 (West 
2002 & Supp. 2006); 38 C.F.R. § 20.900 (2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's death certificate shows that he died on April 
[redacted], 2004 at Community Medical Center, in New Jersey.  The 
claims file only contains records dated in 1999 and earlier 
(with the exception of two private medical statements from 
D.J. Santangelo, III, M.D., dated in 2005 and 2007).  There 
is no indication that the RO obtained any records of 
treatment dated after 1999, or, most importantly, records of 
treatment pertaining to the veteran's terminal 
hospitalization, which contain important medical evidence 
related to the cause of the veteran's death.  Additionally, 
during the appellant's hearing she testified that the veteran 
had received treatment at the East Orange VA medical center 
(VAMC) in New Jersey, as well as treatment from a private 
cardiologist, Dr. Cristoforo at Tom's River Cardiology.  As 
such, the RO/AMC should assist the appellant in obtaining any 
additional available related records.      

In order to establish service connection for the cause of the 
veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to death.  38 
U.S.C.A. § 1310 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.312(a) (2006).  The issue involved will be determined by 
exercise of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death.  Id.

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

The appellant-widow has contended that the veteran's varicose 
veins and peripheral neuropathy of both legs, for which he 
was service connected during his lifetime, significantly 
contributed to the development of cardiovascular disorders, 
which she contends was one of the causes of the veteran's 
death.  The appellant-widower submitted statements from Dr. 
Santangelo, which alleged a relationship between the 
veteran's varicose veins and a factor in his death - namely 
cardiovascular disease.  

The evidence of record concerning the claim on appeal 
includes the veteran's death certificate - which, as 
mentioned, reflects that he died in April 2004.  His 
immediate case of death was listed as sepsis, due to or as a 
consequence of pneumonia, and other significant conditions 
contributing to death but not resulting in the underlying 
cause were renal failure and atherosclerotic heart disease.

The veteran's varicose veins were rated 40 percent disabling 
in each leg since April 30, 1998 and his peripheral 
neuropathy was rated 10 percent disabling in each leg since 
April 30, 1999.
 
Given the above facts, a VA medical opinion is needed to 
provide a conclusive assessment as to whether the veteran's 
service-connected varicose veins and/or peripheral neuropathy 
and/or any other service-related factors caused or 
contributed to his death.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. 3.159(c)(4) (VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC, with the assistance of 
the appellant, should obtain all 
outstanding records of pertinent 
treatment.  Specifically noted in this 
regard are the following: (a) records of 
pertinent treatment the veteran received 
from 1999 forward; (b) records from the 
veteran's terminal period of 
hospitalization at Community Medical 
Center, located in New Jersey in April 
2004; (c) records of treatment from the 
VAMC in East Orange, New Jersey; and (d) 
records of treatment from Dr. Cristoforo 
at Tom's River Cardiology. 

2.  Obtain a VA medical opinion, from a 
qualified physician, with regard to 
whether it is at least as likely as not 
(i.e., 50 percent or greater 
probability) that the veteran's death 
resulting from sepsis, due to or as a 
consequence of pneumonia, with other 
significant conditions contributing to 
death but not resulting in the 
underlying cause including renal failure 
and atherosclerotic heart disease, is 
medically related to his service-
connected varicose veins and/or 
peripheral neuropathy.  The examiner 
should also indicate whether it is at 
least as likely as not that the cause of 
the veteran's death was otherwise 
related to any other incident of his 
military service.

If no opinion can be rendered, without 
resorting to pure speculation, explain 
why this is not possible.

It is absolutely imperative that the VA 
physician, whoever designated, has 
access to and reviews the claims folder 
for the veteran's pertinent medical 
history.  This includes a complete copy 
of this remand and the 2005 and 2007 
medical statements from Dr. Santangelo. 

3.  Then readjudicate the claim in light 
of the additional evidence submitted and 
otherwise obtained since the most recent 
statement of the case (SOC) in July 
2006.  If the claim is not granted to 
the appellant's satisfaction, send her 
and her representative a supplemental 
SOC (SSOC) and give them time to respond 
to it before returning the case to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



